DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 39-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.
Applicant’s election without traverse of Claims 21-38 in the reply filed on November 22, 2021 is acknowledged.

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 recites “the spray patter”. However, it is suggested to amend to –the spray pattern-.  Appropriate correction is required.


Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on November 22, 2021. Claims 1-20 have been canceled. Claims 39-42 have been withdrawn.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson (US 3,713,587).
With regard to claim 21, Carson discloses a spray pattern device comprising: a housing (40); a first swirl chamber (49) defined by the housing; a second swirl chamber (50) defined by the housing; a separation wall (fig. 5) separating the first and second swirl chambers; a plurality of orifices (figs. 3 and 4) in the housing providing fluid communication between a water supply (11) and the first and second swirl chambers through a plate (30), wherein at least a portion of the plurality of orifices impart a swirling motion of water within at least one of the first swirl chamber and the second swirl chamber (Col. 3 line 57-Col. 4 line 24), wherein the at least a portion of the plurality of orifices (44/45/46) are angled in a direction of water rotation within the corresponding one of the first and second swirl chambers relative to a direction normal to the plate (30); a first set of holes (fig. 2) in the housing in fluid communication with the first swirl chamber (49); and a second set of holes (fig. 2) in the housing in fluid communication with the second swirl chamber (40).
With regard to claim 22, the device of Carson discloses the invention as disclosed in the rejection above. Carson further discloses the housing comprises a back plate (37), a front plate (48), and a mid plate (30) between the back and front plates, the back plate including a water supply inlet and the front plate including the first and second set of holes (figs. 1 and 2).

With regard to claim 24, the device of Carson discloses the invention as disclosed in the rejection above. Carson further discloses a collection chamber (fig. 5) is formed between the back plate (37) and the mid plate (30).
	With regard to claim 25, the device of Carson discloses the invention as disclosed in the rejection above. Carson further discloses the plurality of orifices (44/45/46) are defined in the mid plate (30).
With regard to claim 26, the device of Carson discloses the invention as disclosed in the rejection above. Carson further discloses the plurality of orifices (44/45/46) includes a first set and a second set of orifices, wherein the first set of orifices are a first diameter and the second set of orifices are a second diameter (fig. 5).
With regard to claim 27, the device of Carson discloses the invention as disclosed in the rejection above. Carson further discloses the housing comprises a back plate (37), a front plate (48), and a mid plate (30) between the back and front plates, the back plate including a water supply opening and the front plate including the first and second set of holes (Fig. 2), wherein the first and second set of orifices (44/45/46) are in the mid plate (30) and are each respectively formed at different angles other than normal to a front side of the mid plate such that as water passes through the first and second sets of orifices, it exits the front side of the mid plate and generates a swirling motion of the water within the first and second swirl chambers (figs. 1 and 5; Col. 3 line 57-Col. 4 line24).
With regard to claim 28, the device of Carson discloses the invention as disclosed in the rejection above. Carson further discloses the water within the first swirl chamber (49) flows clockwise (fig. 1 shows diverging structure of 49 with respect to the axis 60), thus exiting the first set of holes at a first angle, and wherein the water within the second swirl chamber flows 
With regard to claim 29, the device of Carson discloses the invention as disclosed in the rejection above. Carson further discloses the separation wall extends between a front plate and a mid plate of the housing (Fig. 5).
With regard to claim 30, the device of Carson discloses the invention as disclosed in the rejection above. Carson further discloses the first and second holes are concentrically positioned with respect to one another (fig. 2).
With regard to claim 31, the device of Carson discloses the invention as disclosed in the rejection above. Carson further discloses the spray patter device is a showerhead engine (10).
With regard to claims 32-38, Carson discloses the claimed invention as disclosed in the rejection of claims 21-27 and 29-31 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,549,290 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the patent invention ‘290 disclose a shower device comprising a housing comprising a back plate, a mid plate, and a front plate, wherein the housing further comprising first and second swirl chambers and a separation wall and a plurality of orifices and first and second set of holes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/               Primary Examiner, Art Unit 3752